DETAILED ACTION
1. 	This is in reply to an application No. 16/880,601 filed on 05/21/2020. Claims 1-20 are submitted for examination and claims 1 and 11 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application doesn’t claim priority. Thus, the effective filing date for this application is May 21, 2020
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 05/21/2020 and 09/15/2021 have been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
5.	The drawings filed on May 21, 2020 are accepted. 
Specification
6.	The specification filed on May 21, 2020 is also accepted.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Samir Ferdi (herein after referred as Ferdi) (NPL document titled, “Dynamic Authorization for 5G Systems” (Publication Date: October 219, 2018) (Pages 1-5) (This document has been provided with the IDS)

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


As per independent claim 1  Fardi discloses a method of operating network circuitry to authorize User Equipment (UEs) for wireless services from wireless networks [See figure 2 abstract, 5G Networks are being designed to provide a diverse set of services using Network Slices (NS) that are enabled by Network Function Virtualization (NFV) and Software Defined Network (SDN) technologies. Given the expected diversity of service offerings and variety of connected devices, it’s desirable to have a service authorization architecture that accommodates delivery of services from a variety of infrastructure service providers, while simultaneously protecting these infrastructure service providers from unauthorized service consumption. See page 4, left column  c1, UE attached to its HN requests access to use a service provisioned by its HN. The request specifies a set of network services the UE is seeking from a specific
slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application. Referring to an illustrative example provided in Figure 1 the network services “Internet Access” or “Messaging” may be delivered through the same eMBB slice but using service flows with different QoS characteristics
(e.g. latency, throughput, delay) which the network is able to map to a particular QCI [3]]] that transfer authorization requests for the UEs to the network circuitry when the UEs attach to the wireless networks [See page 2, right-side column 2], wherein the UEs have UE types [page 1, left-side column “eMBB”, “MIoT”; page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”] and the wireless networks have network identifiers [“HN”, “SN”, see page 4, right-side column, first paragraph: ‘particular network”; page 4, right-hand column IV. 1.: “slice identifier”]  the method comprising: 

authorization circuitry storing network lists that are associated with the UE types and that list at least some of the network identifiers [See page 4, column 2, “In determining a authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day)… to dynamically authorize a particular service while a user is roaming or
connected through a particular network; See also page 4, , right column IV,  under “Detailed Solution:,  the request refers to a slice identifier (S-NSSAI)…a Policy Check Request message”]


transceiver circuitry receiving one of the authorization requests for one of the UEs from one of the wireless networks [See page 4, 2, left-side column …”The SN AF inspects the SP of the UE and forwards the request to the HN AF for service authorization”], wherein the one of the authorization requests indicates one of the network identifiers for the one of the wireless networks and indicates one of UE types for the one of the UEs [page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”], and wherein the one of UE types comprises at least one of model number, operating system identifier, user application identifier, and radio frequency identifier [page 1, left-side column “eMBB”, “MIoT”; See figure 2, Slice Type=EmBB” and page 4, left-side column C-1, In this scenario, a UE attached to its HN requests access to use a service provisioned by its HN. The request specifies
a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application”];  

the authorization circuitry retrieving one of the networks lists that is associated with the one of the UE types, comparing the one of the network identifiers from the authorization request to the network identifiers on the one of the network lists, authorizing the one of the UEs responsive to a match between the one of the network identifiers from the authorization request and one of the network identifiers on the one of the network lists, and generating a positive response when the one of the UEs is authorized [See page 4, C-2, Starting the last line“…to authorize access to the optional service flows on a per UE basis ; In determining an
authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day) and page 4, under IV, SN (i.e. Visited PLMN (VPLMN)) in a 5G network environment.] and the transceiver circuitry transferring the positive response for delivery to the one of the wireless networks that responsively delivers at least one of the wireless services to the one of the UEs [See at least page 7, left-side column  No. 7-14]

As per independent claim 11, independent claim 11 is rejected for the same reason or rationale as that of the above independent claim 1 as they both recites similar limitation with the similar scope. 

As per dependent claim 2 , Fardi discloses the method/network circuitry as applied to claims above. Furthermore Fardi discloses the method, wherein/network circuitry wherein the wireless services have service identifiers and the one of the authorization requests indicates at least one of the service identifiers for the one of the wireless UEs [Page 4, left column, 1)  UE attached to its HN requests access to use a service provisioned by its HN. The request specifies
a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application. “Service Access in the Home Network” The HN AF obtains the subscription information from a Unified Data Management function (5G equivalent of Home Subscriber Server (HSS)) and local network authorization policies from a policy control unction (PCF). As part of the authorization logic, the AF compares the set of service QCI from the UE request against the content of the SP matrix. The services description data may be conveyed by the UE by way of a Network Slice Selection Assistance Information (NSSAI) identifier or a
Service Description Document (SDD)], and further comprising: the authorization circuitry storing additional network lists that are associated with the service identifiers and that list at least some of the network identifiers; and the authorization circuitry retrieving one of the additional network lists that is associated with the at least one of the service identifiers, authorizing the one of the UEs responsive to a match between the one of the network identifiers from the authorization request and one of the network identifiers on the one of the additional network lists [See at least figure 3 and See page 4, [Page 4, left column, 1)  UE attached to its HN requests access to use a service provisioned by its HN. The request specifies
a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application. “Service Access in the Home Network” The HN AF obtains the subscription information from a Unified Data Management function (5G equivalent of Home Subscriber Server (HSS)) and local network authorization policies from a policy control unction (PCF). As part of the authorization logic, the AF compares the set of service QCI from the UE request against the content of the SP matrix. The services description data may be conveyed by the UE by way of a Network Slice Selection Assistance Information (NSSAI) identifier or a
Service Description Document (SDD)]

As per dependent claim 12, dependent claim 12 is rejected for the same reason or rationale as that of the above dependent claim 2 as they both recites similar limitation with the similar scope. 

As per dependent claim 3, Fardi discloses the method/network circuitry as applied to claims above. Furthermore Fardi discloses the method, wherein/network circuitry wherein receiving the one of the authorization requests comprises receiving the one of the authorization requests at a time, day, and date, and further comprising: the authorization circuitry storing other network lists that are associated with at least one of the time, day, and date and that list at least some of the network identifiers; and the authorization circuitry retrieving one of the other network lists that is associated with the at least one of the time, day, and date, authorizing the one of the UEs responsive to a match between the one of the network identifiers from the authorization request and one of the network identifiers in the one of the other network lists.[ [See page 4, C-2, Starting the last line“…to authorize access to the optional service flows on a per UE basis ; In determining an authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day) and page 4, under IV, SN (i.e. Visited PLMN (VPLMN)) in a 5G network environment.]

As per dependent claim 13, dependent claim 13 is rejected for the same reason or rationale as that of the above dependent claim 3 as they both recites similar limitation with the similar scope. 

As per dependent claim 4, Fardi discloses the method/network circuitry as applied to claims above. Furthermore Fardi discloses the method, wherein/network circuitry wherein the wireless services comprise at least one of a content- streaming service [See at least column 3, right-side, “The first NS, provisioning such services as Internet access, texting and voice calls is classified as Basic Services, for which the authorization is provided via the UE’s
SP. A 4K streaming video service over a second NS is part of some Restricted Services recorded in the user’s SP for which access is granted after the SN has sought authorization from
the HN. Once authorized, the user’s SP is updated with the authorization information and the services delivered to the user. See also figure 1, 4K streaming], a media-conferencing service, an interactive-gaming service, and an augmented-reality service [See figure 1, AR/VR Live Event Video“ See page 3, right-column, “The Augmented/Virtual Reality (AR/VR) live video
service is offered by the SN using a third dedicated NS, in an LBO configuration. As illustrated in Figure 2, upon request for the live video feed, the SN checks the user’s SP”]

As per dependent claim 14, dependent claim 14 is rejected for the same reason or rationale as that of the above dependent claim 4 as they both recites similar limitation with the similar scope. 
As per dependent claim 5, Fardi discloses the method/network circuitry as applied to claims above. Furthermore Fardi discloses the method, wherein the UEs have UE identifiers and the one of the authorization requests indicates one of the UE identifiers for the one of the UEs, and further comprising: the authorization circuitry storing a UE list of at least some of the UE identifiers; and the authorization circuitry retrieving the UE list, authorizing the one of the UEs responsive to a match between the one of the UE identifiers from the authorization request and one of the UE identifiers on the UE list [See page 1, right column, the authorization matrix for each UE is stored in the Home Network (HN) and is downloaded to the Serving Network
(SN) following UE authentication [2]. The SN then uses the received authorization matrix to authorize the authenticated UE for access to services provisioned in its SP.Standardization and adoption of this static SP based authorization model has been successful from an interoperability standpoint, when applied to a market with a limited set of services delivered over wireless networks controlled by one or two Mobile Network Operator (MNOs).See pages 4-5,  Starting on page 4 right-column, see…steps 3-14]

As per dependent claim 15, dependent claim 15 is rejected for the same reason or rationale as that of the above dependent claim 5 as they both recites similar limitation with the similar scope. 

As per dependent claim 9, Fardi discloses the method/network circuitry as applied to claims above. Furthermore Fardi discloses the method, wherein the UE type comprises the user application identifier [See at least page 4, left column C 1. a UE attached to its HN requests access to use a service provisioned by its HN. The request specifies a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given
application.].

As per dependent claim 19, dependent claim 19 is rejected for the same reason or rationale as that of the above dependent claim 9 as they both recites similar limitation with the similar scope. 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. 


11. 	Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samir Ferdi (herein after referred as Ferdi) (NPL document titled, “Dynamic Authorization for 5G Systems” (Publication Date: October 219, 2018) (Pages 1-5) (This NPL document has been provided with the IDS) in view of NPL document titled, “5G: Security architecture and procedures for 5G system (March 2020) (herein after referred as 5G version 15.8.0) (This NPL document has also been provided with the IDS)

As per dependent claim 6  Fardi discloses a method of operating network circuitry to authorize User Equipment (UEs) for wireless services from wireless networks [See figure 2 abstract, 5G Networks are being designed to provide a diverse set of services using Network Slices (NS) that are enabled by Network Function Virtualization (NFV) and Software Defined Network (SDN) technologies. Given the expected diversity of service offerings and variety of connected devices, it’s desirable to have a service authorization architecture that accommodates delivery of services from a variety of infrastructure service providers, while simultaneously protecting these infrastructure service providers from unauthorized service consumption. See page 4, left column  c1, UE attached to its HN requests access to use a service provisioned by its HN. The request specifies a set of network services the UE is seeking from a specific
slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application. Referring to an illustrative example provided in Figure 1 the network services “Internet Access” or “Messaging” may be delivered through the same eMBB slice but using service flows with different QoS characteristics
(e.g. latency, throughput, delay) which the network is able to map to a particular QCI [3]]] that transfer authorization requests for the UEs to the network circuitry when the UEs attach to the wireless networks [See page 2, right-side column 2], wherein the UEs have UE types [page 1, left-side column “eMBB”, “MIoT”; page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”] and the wireless networks have network identifiers [“HN”, “SN”, see page 4, right-side column, first paragraph: ‘particular network”; page 4, right-hand column IV. 1.: “slice identifier”]  the method comprising: 

authorization circuitry storing network lists that are associated with the UE types and that list at least some of the network identifiers [See page 4, column 2, “In determining a authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day)… to dynamically authorize a particular service while a user is roaming or
connected through a particular network; See also page 4, , right column IV,  under “Detailed Solution:,  the request refers to a slice identifier (S-NSSAI)…a Policy Check Request message”]


transceiver circuitry receiving one of the authorization requests for one of the UEs from one of the wireless networks [See page 4, 2, left-side column …”The SN AF inspects the SP of the UE and forwards the request to the HN AF for service authorization”], wherein the one of the authorization requests indicates one of the network identifiers for the one of the wireless networks and indicates one of UE types for the one of the UEs [page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”], and wherein the one of UE types comprises at least one of model number, operating system identifier, user application identifier, and radio frequency identifier [page 1, left-side column “eMBB”, “MIoT”; See figure 2, Slice Type=EmBB” and page 4, left-side column C-1, In this scenario, a UE attached to its HN requests access to use a service provisioned by its HN. The request specifies
a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application”];  

the authorization circuitry retrieving one of the networks lists that is associated with the one of the UE types, comparing the one of the network identifiers from the authorization request to the network identifiers on the one of the network lists, authorizing the one of the UEs responsive to a match between the one of the network identifiers from the authorization request and one of the network identifiers on the one of the network lists, and generating a positive response when the one of the UEs is authorized [See page 4, C-2, Starting the last line“…to authorize access to the optional service flows on a per UE basis ; In determining an
authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day) and page 4, under IV, SN (i.e. Visited PLMN (VPLMN)) in a 5G network environment.] and the transceiver circuitry transferring the positive response for delivery to the one of the wireless networks that responsively delivers at least one of the wireless services to the one of the UEs [See at least page 7, left-side column  No. 7-14]


Fardi doesn’t explicitly disclose the claim limitation: “wherein the authorization circuitry comprises a Fifth Generation Core (5GC) Security Edge Protection Proxy (SEPP)”
However, 5G version 15.8.0 on chapter 13 and beginning of the chapter 14 discloses he “authorization circuitry or system comprises a Fifth Generation Core (5GC) Security Edge Protection Proxy (SEPP)”

Fardi and “5G version 15.8.0” are an analogous/in the same field of endeavor as they both pertain to authentication/authorization in the 5G system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Fardi a mechanism such as authorization circuitry or system comprises a Fifth Generation Core (5GC) Security Edge Protection Proxy (SEPP) as per teaching of 5G Version 15.8.0 because this would  
enables secure interconnect between 5G networks. The SEPP ensures end-to-end confidentiality and/or integrity between source and destination network for all 5G interconnect roaming messages. [See 5G Version 15.8.0, chapters 13 and beginning of chapter 14]

As per dependent claim 16, dependent claim 16 is rejected for the same reason or rationale as that of the above dependent claim 6 as they both recites similar limitation with the similar scope. 

12. 	Claims 7-8, 10 and 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samir Ferdi (herein after referred as Ferdi) (NPL document titled, “Dynamic Authorization for 5G Systems” (Publication Date: October 219, 2018) (Pages 1-5) (This NPL document has been provided with the IDS) in view of Anderw Robert Blake (herein after referred as Blake) (GB2577861 A) (04-2020)

As per dependent claim 7 Fardi discloses a method of operating network circuitry to authorize User Equipment (UEs) for wireless services from wireless networks [See figure 2 abstract, 5G Networks are being designed to provide a diverse set of services using Network Slices (NS) that are enabled by Network Function Virtualization (NFV) and Software Defined Network (SDN) technologies. Given the expected diversity of service offerings and variety of connected devices, it’s desirable to have a service authorization architecture that accommodates delivery of services from a variety of infrastructure service providers, while simultaneously protecting these infrastructure service providers from unauthorized service consumption. See page 4, left column  c1, UE attached to its HN requests access to use a service provisioned by its HN. The request specifies a set of network services the UE is seeking from a specific
slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application. Referring to an illustrative example provided in Figure 1 the network services “Internet Access” or “Messaging” may be delivered through the same eMBB slice but using service flows with different QoS characteristics
(e.g. latency, throughput, delay) which the network is able to map to a particular QCI [3]]] that transfer authorization requests for the UEs to the network circuitry when the UEs attach to the wireless networks [See page 2, right-side column 2], wherein the UEs have UE types [page 1, left-side column “eMBB”, “MIoT”; page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”] and the wireless networks have network identifiers [“HN”, “SN”, see page 4, right-side column, first paragraph: ‘particular network”; page 4, right-hand column IV. 1.: “slice identifier”]  the method comprising: 

authorization circuitry storing network lists that are associated with the UE types and that list at least some of the network identifiers [See page 4, column 2, “In determining a authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day)… to dynamically authorize a particular service while a user is roaming or
connected through a particular network; See also page 4, , right column IV,  under “Detailed Solution:,  the request refers to a slice identifier (S-NSSAI)…a Policy Check Request message”]


transceiver circuitry receiving one of the authorization requests for one of the UEs from one of the wireless networks [See page 4, 2, left-side column …”The SN AF inspects the SP of the UE and forwards the request to the HN AF for service authorization”], wherein the one of the authorization requests indicates one of the network identifiers for the one of the wireless networks and indicates one of UE types for the one of the UEs [page 2, right-side column “IoT application”, IoT device” and see page 4, right-side column, “UE type”], and wherein the one of UE types comprises at least one of model number, operating system identifier, user application identifier, and radio frequency identifier [page 1, left-side column “eMBB”, “MIoT”; See figure 2, Slice Type=EmBB” and page 4, left-side column C-1, In this scenario, a UE attached to its HN requests access to use a service provisioned by its HN. The request specifies
a set of network services the UE is seeking from a specific slice type (e.g., eMBB, URLLC, MIoT) on behalf of a given application”];  

the authorization circuitry retrieving one of the networks lists that is associated with the one of the UE types, comparing the one of the network identifiers from the authorization request to the network identifiers on the one of the network lists, authorizing the one of the UEs responsive to a match between the one of the network identifiers from the authorization request and one of the network identifiers on the one of the network lists, and generating a positive response when the one of the UEs is authorized [See page 4, C-2, Starting the last line“…to authorize access to the optional service flows on a per UE basis ; In determining an
authorization decision, the AF in the HN may also take into consideration contextual information (e.g. UE type, location, time of day) and page 4, under IV, SN (i.e. Visited PLMN (VPLMN)) in a 5G network environment.] and the transceiver circuitry transferring the positive response for delivery to the one of the wireless networks that responsively delivers at least one of the wireless services to the one of the UEs [See at least page 7, left-side column  No. 7-14]


Fardi doesn’t explicitly disclose the claim limitation: “UE type comprises the device model number”.

However Blake discloses this limitation: “UE type comprises the device model number”.[See figure 4, the corresponding recitation in the spec]

“Device identity (e.g. media access control (MAC) address, international mobile subscriber identity (IMSI), international mobile equipment identity (IMEI) or similar identifier(s)) - Brand, model, type allocation code (TAC), memory used/free, storage used/free, CPU usage - UTC Timestamp, Local device time Connection data: - Received signal strength indication (RSSI), reference signals received power (RSRP), reference signal received quality (RSRQ), reference signal signal-to-noise ratio (RSSNR), signal-to-noise-plus-interference ratio (SINR), channel quality indicator (CQI), timing advance (TA) - Cell ID (and/or SSID, if WiFi®) of the cell (or access point) to which the device is connected - Cell IDs (and/or SSIDs) of any other cells/access points from which the device can receive signals - Frequency band, absolute radio frequency channel number (ARFCN), location area code (LAC), type allocation code (TAG), mobile country code (MCC), mobile network code (MNC) Location data: - Device location (geographic location) - Speed of movement of the device - Direction of movement - Location accuracy - Whether the UE is (or is likely to be) located indoors or outdoors]

Fardi and Blake are an analogous/in the same field of endeavor as they both pertain to collect device UE identification data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Fardi a mechanism such UE type comprises the device model number as per teaching of Blake because this would  
enables to identify the identity of the user equipment for identification and applying security. [See 5G Version 15.8.0, chapters 13-14]

As per dependent claim 17, dependent claim 17 is rejected for the same reason or rationale as that of the above dependent claim 7 as they both recites similar limitation with the similar scope. 

As per dependent claim 8, the combination of Fardi and Blake discloses the method/network circuitry as applied to claims above. Furthermore, Blake discloses the method/network circuitry wherein the UE type comprises the operating system identifier [The UE operating systems such as  (e.g. Android @) may limit access to information about which application/s are currently running on the UE].

As per dependent claim 18, dependent claim 18 is rejected for the same reason or rationale as that of the above dependent claim 8 as they both recites similar limitation with the similar scope. 

As per dependent claim 10, the combination of Fardi and Blake discloses the method/network circuitry as applied to claims above. Furthermore, Blake discloses the method/network circuitry wherein the UE type comprises the radio frequency band. [“Device identity (e.g. media access control (MAC) address, international mobile subscriber identity (IMSI), international mobile equipment identity (IMEI) or similar identifier(s)) - Brand, model, type allocation code (TAC), memory used/free, storage used/free, CPU usage - UTC Timestamp, Local device time Connection data: - Received signal strength indication (RSSI), reference signals received power (RSRP), reference signal received quality (RSRQ), reference signal signal-to-noise ratio (RSSNR), signal-to-noise-plus-interference ratio (SINR), channel quality indicator (CQI), timing advance (TA) - Cell ID (and/or SSID, if WiFi®) of the cell (or access point) to which the device is connected - Cell IDs (and/or SSIDs) of any other cells/access points from which the device can receive signals - Frequency band, absolute radio frequency channel number (ARFCN), location area code (LAC), type allocation code (TAG), mobile country code (MCC), mobile network code (MNC) Location data: - Device location (geographic location) - Speed of movement of the device - Direction of movement - Location accuracy - Whether the UE is (or is likely to be) located indoors or outdoors]

As per dependent claim 20, dependent claim 20 is rejected for the same reason or rationale as that of the above dependent claim 10 as they both recites similar limitation with the similar scope.
Conclusion


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


B.  	US Patent No. 10021570 B1 discloses systems and methods for prioritizing mobile networks for proximity services. One embodiment is a proximity service server that receives an authorization request from User Equipment (UE) for a proximity service, identifies a plurality of authorized mobile networks that are authorized for the UE for the proximity service, and prioritizes the authorized mobile networks for the UE based on priority criteria to assign priority codes to the authorized mobile networks. The proximity service server formats an authorization response for the proximity service with authorization information for the UE that indicates the priority codes assigned to the authorized mobile networks, and transmits the authorization response to the UE.
C. 	See the other cited prior arts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498